FILED
                           NOT FOR PUBLICATION                                SEP 22 2010

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


JARVIS GILBERT,                                  No. 09-16711

              Petitioner - Appellant,            D.C. No. 3:07-cv-05987-THE

  v.
                                                 MEMORANDUM*
PEOPLE OF THE STATE OF
CALIFORNIA and MICHAEL
MCDONALD, Warden, High Desert State
Prison,

              Respondents - Appellees.


                   Appeal from the United States District Court
                      for the Northern District of California
              Thelton E. Henderson, Senior District Judge, Presiding

                    Argued and Submitted September 14, 2010
                            San Francisco, California

Before: WALLACE and THOMAS, Circuit Judges, and MILLS, Senior District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
               The Honorable Richard Mills, Senior District Judge for the Central
District of Illinois, sitting by designation.
      Jarvis Gilbert, a California state prisoner, appeals the district court’s denial

of his 28 U.S.C. § 2254 habeas corpus petition. After reviewing the briefs and the

record, and considering the oral arguments of counsel, we affirm the judgment of

the district court for the reasons given in Judge Henderson’s thorough opinion of

May 22, 2009.

      AFFIRMED.




                                           2